     Case 1:19-cv-01651-NONE-EPG Document 49 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HERMAN RENE ONTIVEROS,                             No. 1:19-cv-01651-NONE-EPG (PC)
12                        Plaintiff,
13            v.                                         ORDER GRANTING SUA SPONTE
                                                         EXTENSION OF TIME
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS & REHABILITATION,
15
                          Defendant.
16

17          Plaintiff Herman Rene Ontiveros, proceeding pro se, filed a motion for an extension of

18   time to file a Fourth Amended Complaint on November 4, 2020. (ECF No. 46). Concurrently

19   therewith, he also filed notice of change of address, indicating that he is now incarcerated at

20   California State Prison-Sacramento. (ECF No. 47).

21          On November 12, 2020, the Court granted Plaintiff’s motion for an extension of time,

22   giving Plaintiff until December 1, 2020 to file an amended complaint. (ECF No. 48). The Court

23   served the order on Plaintiff the same day by the United States Postal Service.

24          On December 10, 2020, the order was returned by the United States Postal Service, stating

25   that the order was undeliverable. The Court used the California Department of Corrections and

26   Rehabilitation’s online inmate locator tool, which indicates that Plaintiff is still incarcerated at

27   California State Prison-Sacramento. Thus, it appears that Plaintiff never received the Court’s

28   order granting an extension of time due to no fault of his own.
                                                         1
     Case 1:19-cv-01651-NONE-EPG Document 49 Filed 12/11/20 Page 2 of 2


 1          Accordingly, it is HEREBY ORDERED that Plaintiff shall file his Fourth Amended

 2   Complaint no later than January 4, 2021.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    December 11, 2020                      /s/
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
